UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8179


SAMUEL JOHNSON KANGERE,

                Petitioner – Appellant,

          v.

SHEILAH DAVENPORT, CEO, Clifton T. Perkins Hospital Center,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02116-AW)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Johnson Kangere, Appellant Pro Se.     Lisa Anne Barkan,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel    Johnson    Kangere,       a   state     prisoner,     seeks    to

appeal    the    district    court’s      order       denying    relief     on   his   28

U.S.C. § 2241 (2006) petition.                 The order is not appealable

unless    a     circuit   justice    or    judge       issues    a    certificate      of

appealability.         28 U.S.C. § 2253(c)(1) (2006).                A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional      claims    by    the   district       court       is   debatable    or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Kangere has

not made the requisite showing.               Accordingly, we deny Kangere’s

motion for injunctive relief pending appeal, deny a certificate

of appealability, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             DISMISSED



                                          2